DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I, Quadrilateral welding spot shape as disclosed in Fig. 3 and [0062],  in the reply filed on September 15, 2021 is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 & 2-17 and 18 & 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-17, and 19-20 are rejected as being unpatentable over rejected base claims 1 and 18 respectively. Claim 10 is further rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 is also rejected as being unpatentable over rejected base claim 10.
Claim 1 recites “a plurality of first tabs” is unclear as the claim language used requires that each first tab be located on the first electrode sheet. However, the specification discloses that the tabs are associated with separate electrode sheets and is further unclear how each first tab and breakable tab could all be associated with a single electrode sheet. Furthermore claim 1 recites “a first breakable tab” 
Claim 10 recites “The first tabs stacked at a connection position between the first segment and the second segment” is unclear as the claim language contradicts the requirements set forth above making the definition of “T2” unclear. Since it is unclear from claim 1, 7, 8 or 9 where the first tabs are located in relation to one another, in regards to being on the same electrode sheet or separate electrode sheets, and the first tab stacking structure is not define, it is not possible to define the thickness of the first tabs stacked structure. Furthermore, as claim 1 recites “a number of first breakable tab is p” which the broadest reasonable interpretation allows p to be greater than 1, in the case that there are multiple breakable tabs, it is unclear which breakable tab’s first segment and second segment to measure the connection thickness from. The examiner will not apply the art to claim 10, and by extension to claim 11, because the metes and bounds of claim 10 are unclear.  
Claim 18 recites “the number of first tabs being q… the number of first breakable tabs is p, and p/q <= ½” is unclear since p and q are not limited and the claim language recites “a plurality of first tabs” and “a plurality first breakable tabs” of the broadest reasonable interpretation of p and q is p =>2 and q => 2. Since claim language recites “a plurality of first breakable tabs”, q cannot equal 2 and satisfy p/q <= ½.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US20160164133) in view of Hyun (KR 20130063754, see Machine Translation for citations).
Regarding Claim 1, Matsumoto discloses a secondary battery ([002]) with an electrode assembly (Fig. 1, electrode body-110, or electrode assembly, [006]) with a 1st electrode sheet comprising a 1st current collector (Fig. 3, electrode plate -120 with active material layer-122 plate acts as an electrode sheet, current collector foil -121, [0034]). Matsumoto further discloses a plurality of 1st tabs extending from a surface of the 1st electrode sheets and electrically connected with the first current collector (Fig. st electrode sheet-120, Fig. 3, shows tab extending from electrode sheet-123/133, [0040]). 
Matsumoto is silent to the use of a breakable tab where the breakable part is wrapped with an insulating layer. Matsumoto is also silent to a ratio of breakable tabs (p) to the total number of the plurality of tabs (q) having a ratio of ½ or less (p/q <=1/2).
Hyun discloses a lithium secondary battery ([001]) that includes a tab with a breakable groove (Fig. 4, 400- tab, 500-breakable groove, [0056]). Hyun further discloses the breakable groove subframe, cutting parts, and tab holder can all be made from industrial plastic (Fig. 5, 600- tab holder, 6300-subframe, 6100 & 6200-cutting parts, [0053]). As industrial plastic is a known insulator, Hyun also discloses a breakable part that is wrapped by a first insulating layer. Hyun teaches that this structure allows for easier removal of the electrode tab ([0056]).
The examiner’s broadest reasonable interpretation of a tab with a “breakable part” includes a tab structure that bends without separating as the tab structure is altered and therefore qualifies as a breakable part. The examiner’s broadest reasonable interpretation of an included angle between the first segment and the second segment is less than 90 degree would be satisfied if the first segment and second segment are collinear as a collinear arrangement would provide an included angle equal to 0 degrees which is less than 90 degrees. 
Therefore, it would be obvious for one of ordinary skill in the art to modify the one of the electrode tab structures of Matsumoto with the teachings of Hyun to have an electrode tab structure with a breakable tab with a first segment (Matsumoto-Fig. 1, 137-exposed end) and a second segment (Hyun- Fig. 4, 500-breakable grove substituted for Matsumoto-135), where the breakable part is wrapped with an insulating layer. This structure would have the expected result of allowing for easier removal of the electrode tab. The resulting structure creates a tab structure where the breakable part’s first segment and second segment are connected collinear to each other and therefore have an included 
	Regarding Claim 3, Matsumoto in view of Hyun discloses the limitations as set forth above. Matsumoto discloses a tab with a bending part that comprises a 3rd and 4th segment where the included angle between the segments is less than 90 degrees and the 4th segment is electrically connected to the 3rd segment (Fig. 2, 151/161 to 152/161- connecting piece acts as 3rd segment, [0041], 152/162- electrode tab inclined portion acts as 4th segment, see annotated Fig. 2). Matusmoto further discloses the included angle between the 3rd segment and the 4th segment is greater than 90 degrees (Fig. 2, angle theta is 30-60 degrees, therefore the angle of the bending portion is equal to 180-60 to 180-30, or 130-150 degrees which is greater than 90 degrees). The examiner is interpreting included angle by the definition that an included angle is angle made of two sides of a triangle where the included angle is opposite the remaining side of the triangle (see annotated Fig. 2).
	Regarding Claim 4, Matsumoto in view of Hyun discloses the limitations as set forth above. Matsumoto discloses the 4th segment has a 1st end that is connected to the 3rd segment (see annotated Fig. 2) and discloses a 2nd end of the 4th segment electrically connected to the current collector. 
	Regarding Claim 5, Matsumoto in view of Hyun discloses the limitations as set forth above. Matsumoto modified by Hyun discloses the first breakable tab that comprises a bending part (Fig. 2, 152/162, see annotated Fig. 2), where the 3rd segment is connected to the 2nd segment (Fig. 2, 126-connecting end connects 1st and 2nd segment portions to 3rd segment, [0042]) and the third segment and second segments are collinear (see annotated Fig. 2).	



    PNG
    media_image1.png
    949
    1444
    media_image1.png
    Greyscale

Annotated Matsumoto Fig. 2 for Claims 3-5.
	Regarding Claim 6, Matsumoto in view of Hyun discloses the limitations as set forth above. Matsumoto discloses an insulating layer that covers the bending part of the electrode tab (Fig. 2, 152-bending portion, inclined insulating member-171, [0043])
	Regarding Claim 17, Matsumoto in view of Hyun discloses the limitations as set forth above.
	Matsumoto is silent to the electrode tab having blunt corners after cutting. 
Hyun discloses a lithium secondary battery ([001]) that includes a tab with a breakable groove (Fig. 4, 500-breakable groove, [0056]). Hyun teaches that this structure allows for easier removal of the electrode tab. Hyun further discloses that the tab, when cut for removal, has blunted corners (Fig. 4, 500- breakable groove where electrode tab breaks, two blunted corners can be seen right below this 500 reference point, [0056][0058][0062]).
.  
Claim 2, 7, 18 & 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US20160164133) in view of Hyun (KR 20130063754, see Machine Translation for citations) further in view of Deshun (CN 106159179, see Machine Translation for citations).
Regarding Claim 2, Matsumoto in view of Hyun discloses the limitations as set forth above. 
Matsumoto does disclose a tab with a 1st segment and a 2nd segment connected to the 1st segment (Fig. 1, 137-exposed end acts as 1st segment, and 135-negative electrode terminal acts as a 2nd segment and discloses an insulating layer (Fig. 1, Fig. 2 170-insulating member that acts as insulating layer for electrode tab structure, [0044]). 
Matsumoto is silent to the use of a breakable tab where the breakable part is wrapped with an insulating layer. Matsumoto is also silent to a ratio of breakable tabs (p) to the total number of the plurality of tabs (q) having a ratio of 0.2 - 0.4 (p/q =a, 0.2<=a<=0.4).
Hyun discloses a lithium secondary battery ([001]) that includes a tab with a breakable groove (Fig. 4, 500-breakable groove, [0056]). Hyun teaches that this structure allows for easier removal of the electrode tab.
	Deshun discloses a lithium metal secondary battery ([006]) with four electrode tabs (Fig. 7, 2- positive electrode tabs, 3- negative electrode tabs). 
	Therefore, it would be obvious for one of ordinary skill in the art to modify the one of the electrode tab structures of Matsumoto with the teachings of Hyun and Deshun to have an electrode tab structure with one breakable tab out of four regular tabs. This structure would have the expected result of allowing for easier removal of the electrode tab. The modified electrode tab structure along with the 
Regarding Claim 7, Matsumoto in view of Hyun discloses the limitations as set forth above. Matsumoto discloses the 1st electrode sheet comprising an active material layer located on a surface of the electrode sheet’s current collector (Fig. 3, electrode plate -120 with active material layer-122 plate structure acts as electrode sheet, 121-current collector, [0034]). 
Matsumoto is silent to the to the electrode sheet having an insulating layer that overlaps the 1st active material layer.
Deshun discloses a lithium metal secondary battery ([006]) with an electrode sheet that includes a first insulating layer that overlaps an active material layer (Fig. 6, 11-electrode sheet, 4-insulating layer). Deshun teaches that the insulating coating layer allows for electronic insulating ([0039]).
Therefore, it would be obvious for one of ordinary skill in the art to modify the electrode sheet structure of Matsumoto with the teachings of Deshun to have an electrode sheet structure that has an insulating layer that overlaps the active material layer of the electrode sheet. This modified electrode sheet would have the expected result of being properly insulated. 
Regarding Claim 18, Matsumoto discloses a secondary battery ([002]) with an electrode assembly (Fig. 1, electrode body-110, or electrode assembly, [006]) with a 1st electrode sheet comprising a 1st current collector (Fig. 3, electrode plate -120 with active material layer-122 plate acts as an electrode sheet, current collector foil -121, [0034]). Matsumoto further discloses an electrode assembly with a plurality of electrode sheets stacked in an up and down direction, where each electrode sheet contains a current collector (Fig. 3, electrode sheet/plate- 120, 121-current collector, electrode plate/sheet-130, 131-current collector, ([0034-0035]). Matsumoto further discloses a plurality of 1st tabs extending from a surface of the 1st electrode sheets and electrically connected with the first current st electrode sheet-120, Fig. 3, shows tab extending from electrode sheet-123/133, [0040]). 
Matsumoto is silent to the use of a breakable tab where the breakable part is wrapped with an insulating layer. Matsumoto is also silent to a ratio of breakable tabs (p) to the total number of the plurality of tabs (q) having a ratio of ½ or less (p/q <=1/2).
Deshun discloses a lithium metal secondary battery ([006]) with four electrode tabs (Fig. 7, 2- positive electrode tabs, 3- negative electrode tabs).
Hyun discloses a lithium secondary battery ([001]) that includes a tab with a breakable groove (Fig. 4, 400- tab, 500-breakable groove, [0056]). Hyun further discloses the breakable groove subframe, cutting parts, and tab holder can all be made from industrial plastic (Fig. 5, 600- tab holder, 6300-subframe, 6100 & 6200-cutting parts, [0053]). As industrial plastic is a known insulator, Hyun also discloses a breakable part that is wrapped by a first insulating layer. Hyun teaches that this structure allows for easier removal of the electrode tab ([0056]).
The examiner’s broadest reasonable interpretation of a tab with a “breakable part” includes a tab structure that bends without separating as the tab structure is altered and therefore qualifies as a breakable part. The examiner’s broadest reasonable interpretation of an included angle between the first segment and the second segment is less than 90 degree would be satisfied if the first segment and second segment are collinear as a collinear arrangement would provide an included angle equal to 0 degrees which is less than 90 degrees.
Therefore, it would be obvious for one of ordinary skill in the art to modify the one of the electrode tab structures of Matsumoto with the teachings of Hyun and Deshun to have an electrode tab structure with four first tabs where two of the first tabs will be breakable tabs with a first segment (Matsumoto-Fig. 1, 137-exposed end) and a second segment (Hyun- Fig. 4, 500-breakable grove substituted for Matsumoto-135), where the breakable part is wrapped with an insulating layer. This 
Regarding Claim 20, Matsumoto in view of Hyun discloses the limitations as set forth above.
Matsumoto is silent to the use of a breakable tab where the breakable part is wrapped with an insulating layer. 
Hyun discloses a lithium secondary battery ([001]) that includes a tab with a breakable groove (Fig. 4, 400- tab, 500-breakable groove, [0056]). Hyun further discloses the breakable groove subframe, cutting parts, and tab holder can all be made from industrial plastic (Fig. 5, 600- tab holder, 6300-subframe, 6100 & 6200-cutting parts, [0053]). As industrial plastic is a known insulator, Hyun also discloses a breakable part that is wrapped by a first insulating layer. Hyun teaches that this structure allows for easier removal of the electrode tab ([0056]).
Therefore, it would be obvious for one of ordinary skill in the art to modify the electrode tab structures of Matsumoto with the teachings of Hyun to have an electrode tab structure with a breakable tab, where the breakable part is wrapped with an insulating layer. This structure would have the expected result of allowing for easier removal of the electrode tab. 
Claim 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US20160164133) in view of Hyun (KR 20130063754, see Machine Translation for citations) further in view of Deshun (CN 106159179, see Machine Translation for citations) further in view of Kim (US20190036148)).
nd electrode sheet (Fig. 3, 120-122- positive electrode plate as a 1st electrode sheet, 130-132- negative electrode plate acts as 2nd electrode sheet, [0034-0035]).
Matsumoto is silent to an insulating layer in-between the 1st and 2nd electrode sheets.
Kim discloses a separator placed between a positive and negative electrode made from an insulative thin film ([0038]).
Therefore it would be obvious for one of ordinary skill in the art to modify Matsumoto’s electrode sheet structure with the teachings of Kim to have a separator that acts as an insulating layer that is disposed in-between two electrode sheets. This electrode structure would lead to the expected result of improved insulation between the electrode sheets.
Regarding Claim 9, Matsumoto in view of Hyun further in view of Deshun further in view of Kim discloses the limitations as set forth above. The modified Matsumoto electrode assembly discloses, in the direction that the electrode tab extends from the electrode sheet, a minimum value of the length of the 1st insulating layer beyond the 1st active material layer, L1 equals 0 (see Fig. 3, where insulating layer is modified separator-140), minus the maximum value of the length of the 2nd electrode sheet beyond the first active material layer, L2 equals 0 (see Fig. 3), is greater than or equal to the distance from a vertex of the included angle between the 1st segment and the 2nd segment to the 2nd. 
Claim 12-14,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US20160164133) in view of Hyun (KR 20130063754, see Machine Translation for citations) further in view of Li (CN105261726 see Machine Translation for citations).
Regarding Claim 12, Matsumoto in view of Hyun discloses the limitations as set forth above. Matsumoto does discloses the tab with a 1st segment with one end connected to the end of a 2nd segment but is silent to an adapter sheet that can output the current of the electrode assembly. 
Li discloses a lithium ion battery with an electrode tab structure ([002]) that includes an adaptor sheet that outputs current of an electrode assembly (Fig. 1, 4-nickel current carrying sheet, 5- conductive clip, 4&5 together act as an adapter sheer that can output current from the electrode assembly, 2- negative electrode tab). Li teaches that this structure provides lower internal resistance of the connection and improved conductivity from the conductive clip between the nickel current carrier and the electrode tab ([0031]). Li also teaches that the structure overall has improved production quality due to the welding of the structure to the electrode tab being stable and reliable. 
Therefore it would be obvious for one of ordinary skill in the art to modify the electrode tab structure of Matsumoto with the teachings of Li to have an electrode tab structure with an adapter sheet, which outputs current from the electrode assembly, which is connected to the first tab. Matsumoto’s modified electrode tab structure would yield the expected results of improved electrical conductivity and improved production quality.
Regarding Claim 13, Matsumoto in view of Hyun further in view of Li discloses the limitations as set forth above. Matsumoto does discloses the tab with a 1st segment with one end connected to the end of a 2nd segment (1st end). 
Matsumoto is silent to an adapter sheet connected to the end of the 1st segment not connected to the 2nd segment (Fig. 1, 137-exposed end acts as 1st segment, and 135-negative electrode terminal acts as a 2nd segment). 

Therefore it would be obvious for one of ordinary skill in the art to modify the electrode structure of Matsumoto with the teachings of Li to have an adapter sheet that is connected to a 2nd end of the 1st segment of an electrode tab and the 1st end of the 1st segment being connected to the 2nd segment (See annotated Li-Fig. 1 for adapter sheet and annotated Matsumoto-Fig. 1 to see adapter sheet location on modified Matsumoto). Matsumoto’s modified electrode tab structure would yield the expected results of improved electrical conductivity and improved production quality.
Regarding Claim 14, Matsumoto in view of Hyun further in view of Li discloses the limitations as set forth above. Matsumoto does discloses the tab with a 1st segment with one end connected to the end of a 2nd segment (1st end).
Matsumoto is silent to an adapter sheet where the welding overlap width of the sheet and the electrode tab is controlled between 30% and 80% of the thickness of the electrode assembly. 
Li discloses a lithium ion battery with an electrode tab structure ([002]) that includes an adaptor sheet that outputs current of an electrode assembly (Fig. 1, 4-nickel current carrying sheet, 5- conductive clip, 4&5 together act as an adapter sheer that can output current from the electrode assembly, 2- negative electrode tab). The nickel current carrying sheet or adapter sheet is welded 
Therefore it would be obvious for one of ordinary skill in the art to modify Matsumoto’s electrode tab structure with the teachings of Li to have an adapter sheet that is welded to the electrode tab with a width of between 30%-80% of the thickness of the electrode assembly. Matsumoto’s modified electrode tab structure would yield the expected results of improved electrical conductivity and improved production quality.

    PNG
    media_image2.png
    624
    797
    media_image2.png
    Greyscale

Annotated Matsumoto-Fig. 1 for Claims 13 & 14

    PNG
    media_image3.png
    547
    855
    media_image3.png
    Greyscale

Annotated Li-Fig. 1 for Claims 13 & 14
Regarding Claim 16, Matsumoto in view of Hyun further in view of Li discloses the limitations as set forth above. Matsumoto does discloses the tab with a 1st segment with one end connected to the end of a 2nd segment (1st end). 
Matsumoto is silent to an adapter sheet where the width of the adapter sheet is 50%-100% the width of the tab.
Li discloses a lithium ion battery with an electrode tab structure ([002]) that includes an adaptor sheet that outputs current of an electrode assembly with a width equal to the width of the electrode tab (Fig. 1, 4-nickel current carrying sheet, 5- conductive clip, 4&5 together act as an adapter sheer that can output current from the electrode assembly, 2- negative electrode tab).
Therefore it would be obvious for one of ordinary skill in the art to modify the electrode structure of Matsumoto with the teachings of Li to have an adapter sheet welded onto an electrode tab .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US20160164133) in view of Hyun (KR 20130063754, see Machine Translation for citations) further in view of Li (CN105261726 see Machine Translation for citations) further in view of Kim (US20060099504).
Regarding Claim 15, Matsumoto in view of Hyun further in view of Li discloses the limitations as set forth above. 
Li does disclose an adapter sheet with a plurality of welding spots in the shape of circles (Fig. 2, 14-welding spots)
Matsumoto, Hyun and Li are silent to a welding shape for an adapter sheet being in the shape of a quadrilateral. 
Kim discloses a secondary battery ([003]) with a square welding region (Fig. 1, 115- square welding region, [0029]). Kim teaches that the welding region square shape can also be a circle ([0029]). Kim discloses that the welding region can be formed by ultrasonic welding, laser welding, resistance welding or another equivalent ([0029]). 
Therefore it would be obvious for one of ordinary skill in the art to modify the adapter sheet structure of modified Matsumoto with the teachings of Kim to have an adapter sheet where the welding spots are squares. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US20160164133) in view of Hyun (KR 20130063754, see Machine Translation for citations), further in view of Deshun (CN 106159179, see Machine Translation for citations), further in view of Minagata (US 20150340663)..

Matsumoto is silent to the tab structure where the tabs are connected with each other and connect to the electrode sheets together to complete current collection of the plurality of electrode sheets. 
Minagata discloses a rechargable power storage device ([005], [0020]) that had an electrode structure. Minagata further discloses a stacked tab structure that protrudes from the electrodes of the battery where all the electrode tabs connect at a singular conductive-member (Fig. 5, 41-positive electrode tabs, 61-conductive member-, 21-positive electrode, 22-negative electrode, 23-separator, [0083], the tabs can be seen stacked in Fig. 5 before they are reach the conductive member). Minagata teaches that this structure provides improved insulation between the electrode assembly and the case ([005]).
Therefore it would be obvious for one of ordinary skill in the art to modify the electrode tab structure of Matsumoto with the teachings of Minagata to have an electrode tab structure where the plurality of 1st tabs are stacked and connected with each other to connect the plurality of the 1st electrode sheets together so as to complete current collection of the plurality of 1st electrode sheets. This structure would yield the expected results of improved insulation between the electrode assembly and the case. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANKITH R SRIPATHI/               Examiner, Art Unit 1728              

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728